Exhibit 10.1

 

September 16, 2020

 

Reinvent Technology Partners

215 Park Avenue, Floor 11

New York, New York 10003

 

Re:     Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into or
proposed to be entered into by and between Reinvent Technology Partners, a
Cayman Islands exempted company (the “Company”), and Morgan Stanley & Co. LLC,
as the representative of the several underwriters named therein (the
“Underwriters”), relating to an underwritten initial public offering (the
“Public Offering”), of 60,000,000 of the Company’s units (including up to
9,000,000 units that may be purchased to cover over-allotments, if any) (the
“Units”), each comprised of one Class A ordinary share of the Company, par value
$0.0001 per share (each, an “Ordinary Share”), and one-fourth of one redeemable
warrant (each whole warrant, a “Warrant”). Each Warrant entitles the holder
thereof to purchase one Ordinary Share at a price of $11.50 per share, subject
to adjustment. The Units shall be sold in the Public Offering pursuant to a
registration statement on Form S-1 and a prospectus (the “Prospectus”) filed by
the Company with the Securities and Exchange Commission (the “Commission”).
Certain capitalized terms used herein are defined in paragraph 11 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Reinvent Sponsor LLC, a Cayman Islands limited liability company
(the “Sponsor”), and the other undersigned persons (each, an “Insider” and
collectively, the “Insiders”), hereby agrees with the Company as follows:

 

1. The Sponsor and each Insider agrees with the Company that if the Company
seeks shareholder approval of a proposed Business Combination, then in
connection with such proposed Business Combination, it, he or she shall (i) vote
any Shares owned by it, him or her in favor of any proposed Business Combination
(including any proposals recommended by the Company’s Board of Directors in
connection with such Business Combination) and (ii) not redeem any Shares owned
by it, him or her in connection with such shareholder approval.

 



 

 

 

2. The Sponsor and each Insider hereby agrees with the Company that in the event
that the Company fails to consummate a Business Combination within 24 months
from the closing of the Public Offering (or 27 months from the closing of the
Public Offering if the Company has executed a letter of intent, agreement in
principle or definitive agreement for a Business Combination within 24 months
from the closing of the Public Offering), or such later period approved by the
Company’s shareholders in accordance with the Company’s amended and restated
memorandum and articles of association, as they may be amended from time to
time, the Sponsor and each Insider shall take all reasonable steps to cause the
Company to (i) cease all operations except for the purpose of winding up, (ii)
as promptly as reasonably possible but not more than ten (10) business days
thereafter, redeem 100% of the Ordinary Shares sold as part of the Units in the
Public Offering (the “Offering Shares”), at a per share price, payable in cash,
equal to the aggregate amount then on deposit in the Trust Account, including
interest (less up to $100,000 of interest to pay dissolution expenses and which
interest shall be net of taxes payable), divided by the number of then issued
and outstanding Offering Shares, which redemption will completely extinguish all
Public Shareholders’ rights as shareholders (including the right to receive
further liquidation distributions, if any), and (iii) as promptly as reasonably
possible following such redemption, subject to the approval of the Company’s
remaining shareholders and the Company’s board of directors, liquidate and
dissolve, subject in each case to the Company’s obligations under Cayman Islands
law to provide for claims of creditors and the requirements of other applicable
law. The Sponsor and each Insider agrees to not propose any amendment to the
Company’s amended and restated memorandum and articles of association (i) to
modify the substance or timing of the Company’s obligation to allow redemption
in connection with the Company’s initial Business Combination or to redeem 100%
of the Offering Shares if the Company does not complete its initial Business
Combination within 24 months (or 27 months, as applicable) from the closing of
the Public Offering, or (ii) with respect to any other provision relating to
shareholders’ rights or pre-initial Business Combination activity, unless the
Company provides its Public Shareholders with the opportunity to redeem their
Offering Shares upon approval of any such amendment at a per share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account, including interest (which interest shall be net of taxes payable),
divided by the number of then issued and outstanding Offering Shares.

 

The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares held by it. The Sponsor and each
Insider hereby further waives, with respect to any Shares held by it, him or
her, if any, any redemption rights it, he or she may have in connection with
(x) the consummation of a Business Combination, including, without limitation,
any such rights available in the context of a shareholder vote to approve such
Business Combination or in the context of a tender offer made by the Company to
purchase Ordinary Shares and (y) a shareholder vote to amend the Company’s
amended and restated memorandum and articles of association (i) to modify the
substance or timing of the Company’s obligation to allow redemption in
connection with the Company’s initial Business Combination or to redeem 100% of
the Offering Shares if the Company does not complete its initial Business
Combination within 24 months (or 27 months, as applicable) from the closing of
the Public Offering, or (ii) with respect to any other provision relating to
shareholders’ rights or pre-initial Business Combination activity (although the
Sponsor and the Insiders shall be entitled to redemption and liquidation rights
with respect to any Offering Shares it or they hold if the Company fails to
consummate a Business Combination within 24 months (or 27 months, as applicable)
from the date of the closing of the Public Offering).

 



2

 

 

3. Notwithstanding the provisions set forth in paragraphs 7(a) and (b) below,
during the period commencing on the effective date of the Underwriting Agreement
and ending 180 days after such date, the Sponsor and each Insider shall not,
without the prior written consent of Morgan Stanley & Co. LLC, offer, sell,
contract to sell, pledge or otherwise dispose of (or enter into any transaction
that is designed to, or might reasonably be expected to, result in the
disposition (whether by actual disposition or effective economic disposition due
to cash settlement or otherwise)), directly or indirectly, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 (“Section 16”) of the Securities
Exchange Act of 1934, as amended, and the rules and regulations of the
Commission promulgated thereunder, with respect to, any Units, Shares, Warrants
or any securities convertible into, or exercisable, or exchangeable for,
Ordinary Shares, or publicly announce an intention to effect any such
transaction; provided, however, that the foregoing does not apply to the
forfeiture of any Founder Shares pursuant to their terms or any transfer of
Founder Shares to any current or future independent director of the company (as
long as such current or future independent director transferee is subject to
this Letter Agreement or executes an agreement substantially identical to the
terms of this Letter Agreement, as applicable to directors and officers at the
time of such transfer; and as long as, to the extent any Section 16 reporting
obligation is triggered as a result of such transfer, any related Section 16
filing includes a practical explanation as to the nature of the transfer). The
provisions of this paragraph will not apply if the release or waiver is effected
solely to permit a transfer not for consideration and the transferee has agreed
in writing to be bound by the same terms described in this Letter Agreement to
the extent and for the duration that such terms remain in effect at the time of
the transfer.

 

4. In the event of the liquidation of the Trust Account, the Sponsor (which for
purposes of clarification shall not extend to any other shareholders, members or
managers of the Sponsor) agrees to indemnify and hold harmless the Company
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all legal or other expenses reasonably
incurred in investigating, preparing or defending against any litigation,
whether pending or threatened, or any claim whatsoever) to which the Company may
become subject as a result of any claim by (i) any third party for services
rendered (other than the Company’s independent registered public accountants) or
products sold to the Company or (ii) a prospective target business with which
the Company has discussed entering into a transaction agreement (a “Target”);
provided, however, that such indemnification of the Company by the Sponsor shall
apply only to the extent necessary to ensure that such claims by a third party
for services rendered (other than the Company’s independent registered public
accountants) or products sold to the Company or a Target do not reduce the
amount of funds in the Trust Account to below (i) $10.00 per Offering Share or
(ii) such lesser amount per Offering Share held in the Trust Account as of the
date of the liquidation of the Trust Account due to reductions in the value of
the trust assets, in each case, net of the amount of interest earned on the
property in the Trust Account which may be withdrawn to pay taxes, except as to
any claims by a third party who executed a waiver of any and all rights to seek
access to the Trust Account and except as to any claims under the Company’s
indemnity of the Underwriters against certain liabilities, including liabilities
under the Securities Act of 1933, as amended. In the event that any such
executed waiver is deemed to be unenforceable against such third party, the
Sponsor shall not be responsible to the extent of any liability for such third
party claims. The Sponsor shall have the right to defend against any such claim
with counsel of its choice reasonably satisfactory to the Company if, within 15
days following written receipt of notice of the claim to the Sponsor, the
Sponsor notifies the Company in writing that it shall undertake such defense.

 



3

 

 

5. To the extent that the Underwriters do not exercise their over-allotment
option to purchase up to an additional 9,000,000 Units within 45 days from the
date of the Prospectus (and as further described in the Prospectus), the Sponsor
agrees that it shall forfeit, at no cost, a number of Founder Shares in the
aggregate equal to 2,250,000 multiplied by a fraction, (i) the numerator of
which is 9,000,000 minus the number of Units purchased by the Underwriters upon
the exercise of their over-allotment option, and (ii) the denominator of which
is 9,000,000. All references in this Letter Agreement to Founder Shares of the
Company being forfeited shall take effect as surrenders for no consideration of
such Founder Shares as a matter of Cayman Islands law. The forfeiture will be
adjusted to the extent that the over-allotment option is not exercised in full
by the Underwriters so that the number of Founder Shares will equal an aggregate
of 20.0% of the Company’s issued and outstanding Shares after the Public
Offering. The Initial Shareholders further agree that to the extent that the
size of the Public Offering is increased or decreased, the Company will effect a
capitalization or share repurchase or redemption, as applicable, immediately
prior to the consummation of the Public Offering in such amount as to maintain
the number of Founder Shares at 20.0% of the Company’s issued and outstanding
Shares upon the consummation of the Public Offering. In connection with such
increase or decrease in the size of the Public Offering, then (A) the references
to 9,000,000 in the numerator and denominator of the formula in the first
sentence of this paragraph shall be changed to a number equal to 15% of the
number of Ordinary Shares included in the Units issued in the Public Offering
and (B) the reference to 2,250,000 in the formula set forth in the immediately
preceding sentence shall be adjusted to such number of Founder Shares that the
Sponsor would have to return to the Company in order for the number of Founder
Shares to equal an aggregate of 20.0% of the Company’s issued and outstanding
Shares after the Public Offering.

 

6. The Sponsor and each Insider hereby agrees and acknowledges that: (i) the
Underwriters and the Company would be irreparably injured in the event of a
breach by such Sponsor or Insider of its, his or her obligations under
paragraphs 1, 2, 3, 4, 5, 7(a), 7(b), and 9 of this Letter Agreement (ii)
monetary damages may not be an adequate remedy for such breach and (iii) the
non-breaching party shall be entitled to seek injunctive relief, in addition to
any other remedy that such party may have in law or in equity, in the event of
such breach.

 

7. (a) The Sponsor and each Insider agrees that it, he or she shall not Transfer
(as defined below) any Founder Shares (or Ordinary Shares issuable upon
conversion thereof) until the earlier of (A) one year after the completion of
the Company’s initial Business Combination and (B) subsequent to the Business
Combination, (x) if the last reported sale price of the Ordinary Shares equals
or exceeds $12.00 per share (as adjusted for share sub-divisions, share
dividends, rights issuances, reorganizations, recapitalizations and the like)
for any 20 trading days within any 30-trading day period commencing at least 150
days after the Company’s initial Business Combination or (y) the date following
the completion of the Company’s initial Business Combination on which the
Company completes a liquidation, merger, share exchange, reorganization or other
similar transaction that results in all of the Company’s shareholders having the
right to exchange their Ordinary Shares for cash, securities or other property
(the “Founder Shares Lock-up Period”).

 

(b) The Sponsor and each Insider agrees that it, he or she shall not Transfer
any Private Placement Warrants (or Ordinary Shares issued or issuable upon the
exercise or conversion of the Private Placement Warrants), until 30 days after
the completion of a Business Combination (the “Private Placement Warrants
Lock-up Period”, together with the Founder Shares Lock-up Period, the “Lock-up
Periods”).

 



4

 

 

(c) Notwithstanding the provisions set forth in paragraphs 7(a) and (b),
transfers of the Founder Shares, Private Placement Warrants and Ordinary Shares
issued or issuable upon the exercise or conversion of the Private Placement
Warrants or the Founder Shares, are permitted (a) to the Company’s directors or
officers, any affiliates or family members of any of the Company’s directors or
officers, any direct or indirect members of the Sponsor or any affiliates of the
Sponsor; (b) in the case of an individual, by gift to a member of the
individual’s immediate family or to a trust, the beneficiary of which is a
member of the individual’s immediate family or an affiliate of such person, or
to a charitable organization; (c) in the case of an individual, by virtue of
laws of descent and distribution upon death of the individual; (d) in the case
of an individual, pursuant to a qualified domestic relations order; (e) by
private sales or transfers made in connection with the consummation of the
Company’s Business Combination at prices no greater than the price at which the
securities were originally purchased; (f) in the event of the Company’s
liquidation prior to the Company’s completion of its initial Business
Combination; (g) in the case of an entity, by virtue of the laws of its
jurisdiction or its organizational documents or operating agreement; and (h) in
the event of the Company’s completion of a liquidation, merger, share exchange,
reorganization or other similar transaction which results in all of the
Company’s shareholders having the right to exchange their Ordinary Shares for
cash, securities or other property subsequent to the completion of the Company’s
initial Business Combination; provided, however, that, in the case of clauses
(a) through (e), these permitted transferees must enter into a written agreement
with the Company agreeing to be bound by the transfer restrictions in this
Agreement.

 

8. The Sponsor and each Insider represents and warrants that it, he or she has
never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company, if any (including any such information
included in the Prospectus), is true and accurate in all respects and does not
omit any material information with respect to such Insider’s background. Each
Insider’s questionnaire furnished to the Company, if any, is true and accurate
in all respects. Each Insider represents and warrants that: it is not subject to
or a respondent in any legal action for, any injunction, cease-and-desist order
or order or stipulation to desist or refrain from any act or practice relating
to the offering of securities in any jurisdiction; it has never been convicted
of, or pleaded guilty to, any crime (i) involving fraud, (ii) relating to any
financial transaction or handling of funds of another person, or (iii)
pertaining to any dealings in any securities and it is not currently a defendant
in any such criminal proceeding.

 

9. Except as disclosed in, or as expressly contemplated by, the Prospectus, or
as otherwise contemplated in the proxy statement related to the Company’s
initial Business Combination, neither the Sponsor nor any Insider nor any
affiliate of the Sponsor or any Insider, nor any director or officer of the
Company, shall receive from the Company any fees or compensation of any kind for
reimbursement, consulting fee, monies in respect of any repayment of a loan or
other compensation prior to, or in connection with any services rendered prior
to, o in connection with, the consummation of the Company’s initial Business
Combination (regardless of the type of transaction that it is).

 



5

 

 

10. The Sponsor and each Insider has full right and power, without violating any
agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as a
director on the board of directors of the Company and hereby consents to being
named in the Prospectus as a director of the Company.

 

11. As used herein, (i) “Business Combination” shall mean a merger, share
exchange, asset acquisition, share purchase, reorganization or similar business
combination, involving the Company and one or more businesses; (ii) “Shares”
shall mean, collectively, the Ordinary Shares and the Founder Shares; (iii)
“Founder Shares” shall mean the 17,250,000 Class B Ordinary Shares, par value
$0.0001 per share, issued and outstanding immediately prior to the consummation
of the Public Offering; (iv) “Initial Shareholders” shall mean the Sponsor and
any other person that holds Founder Shares; (v) “Private Placement Warrants”
shall mean the Warrants to purchase an aggregate of 10,333,333 Ordinary Shares
of the Company (or up to 11,533,333 Ordinary Shares of the Company depending on
the extent to which the Underwriters’ over-allotment option is exercised
pursuant to the Underwriting Agreement) that the Sponsor has agreed to purchase
for an aggregate purchase price of $15,500,000 (or up to $17,300,000 depending
on the extent to which the Underwriters’ over-allotment option is exercised
pursuant to the Underwriting Agreement), or $1.50 per Warrant, in a private
placement that shall occur simultaneously with the consummation of the Public
Offering; (vi) “Public Shareholders” shall mean the holders of securities issued
in the Public Offering; (vii) “Trust Account” shall mean the trust fund into
which a portion of the net proceeds of the Public Offering shall be deposited;
and (viii) “Transfer” shall mean the (a) sale of, offer to sell, contract or
agreement to sell, hypothecate, pledge, grant of any option to purchase or
otherwise dispose of or agreement to dispose of, directly or indirectly, or
establishment or increase of a put equivalent position or liquidation with
respect to or decrease of a call equivalent position within the meaning of
Section 16, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b).

 

12. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by (1) each Insider that is the subject of any such change,
amendment, modification or waiver and (2) the Sponsor.

 

13. This Letter Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Letter Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 



6

 

 

14. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor and each Insider and their respective successors, heirs and assigns
and permitted transferees.

 

15. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York. The parties hereto (i) all
agree that any action, proceeding, claim or dispute arising out of, or relating
in any way to, this Letter Agreement shall be brought and enforced in the courts
of New York City, in the State of New York, and irrevocably submit to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive and (ii)
waive any objection to such exclusive jurisdiction and venue or that such courts
represent an inconvenient forum.

 

16. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile or other electronic
transmission.

 

17. Each party hereto shall not be liable for any breaches or misrepresentations
contained in this Letter Agreement by any other party to this Letter Agreement
(including, for the avoidance of doubt, any Insider with respect to any other
Insider), and no party shall be liable or responsible for the obligations of
another party, including, without limitation, indemnification obligations and
notice obligations.

 

18. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods and (ii) the liquidation of the Company; provided,
however, that this Letter Agreement shall earlier terminate in the event that
the Public Offering is not consummated and closed by June 30, 2021; provided
further that paragraph 4 of this Letter Agreement shall survive such
liquidation.

 

19. This Letter Agreement may be executed in any number of original or facsimile
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 

[Signature page follows]

 



7

 

 

  Sincerely,       REINVENT SPONSOR LLC       By: /s/ Mark J. Pincus   Name:
Mark J. Pincus   Title:   Manager         /s/ Sherry Coutu   Name: Sherry Coutu
      /s/ Reid Hoffman   Name: Reid Hoffman       /s/ Charles Hudson   Name:
Charles Hudson       /s/ Michael Thompson   Name: Michael Thompson       /s/
Kristina Salen   Name: Kristina Salen       /s/ Mark Pincus   Name: Mark Pincus
      /s/ Fei-Fei Li   Name: Fei-Fei Li       /s/ David Cohen   Name: David
Cohen

 

Acknowledged and Agreed:           REINVENT TECHNOLOGY PARTNERS         By: /s/
Michael Thompson     Name: Michael Thompson     Title: Chief Executive Officer
and Chief       Financial Officer  

 

[Signature Page to Letter Agreement]

 

 

 

 

